UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1916



FANNIE M. HARRIS,

                                              Plaintiff - Appellant,

          versus


WABASH MAGNETICS, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CA-01-22-4)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fannie M. Harris, Appellant Pro Se. William David Paxton, M. Beth
Colling, GENTRY LOCKE RAKES & MOORE, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fannie M. Harris appeals the district court’s order denying

relief on her employment discrimination complaint. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Harris v. Wabash

Magnetics, Inc., No. CA-01-22-4 (W.D. Va. July 19, 2002).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2